DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-11 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The claims as presented are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following is a review of major issues of indefiniteness. However, with the large amount of indefiniteness errors in the claims this may not be a complete list. Further, once the cited errors are corrected, the corrections may very well bring up further questions of indefiniteness in the claims. Therefore, the Office recommends a complete review of the entirety of the presented claims.
MPEP 2173.05(p) states: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Dependent claims 6 and 9-11 claim a method according to prior claims “applied to a brake “, “applied to an actuator” and/or “applied to  an electro-mechanical actuator”, and do not further limit the methods of which they depend. These claims appear to be each a claim which claims both an apparatus and the method steps of using the apparatus, and are therefore indefinite, as detailed above. Corrective action or clarification is required.
In regards to claim 6: Applicant claims the approach current values (Iapp) of the various electromechanical braking actuators (1) are compared in order to detect and eliminate any outlier value, and to replace it with a corrected value, e.g. with an average of the approach current values that have not been eliminated. This is considered indefinite for stating an example in a claim, “e.g. with an average of the approach current values that have not been eliminated”. MPEP 2173.05(d) states that descriptions of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. Corrective action or clarification is required.
All dependent claims of the indefinite claims are also indefinite at least due to dependency upon the indefinite claims, as outlined above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. A method of electrically powering an electromechanical braking actuator (1) fitted to an aircraft wheel brake, in which the power supply current (I) delivered to the electromechanical braking actuator (1) is saturated to a saturation value (Isat) in order to limit the current consumed by the electromechanical braking actuator (1) and thereby limit the forces developed by the electro-mechanical braking actuator (1), 
Examiner Note: Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See also MPEP 2111.02 (II).
Therefore, the only structural component that the body of the claim depends (i.e. that has patentable weight) within Applicant preamble is an electromechanical braking actuator.  
the method being characterized in that it includes the step of 
determining the saturation value (Isat) as a function of an internal temperature (T) of the electromechanical braking actuator (1) while it is in operation. 
Applicant claims a determination of a value, which in view of Applicant disclosure, appears to be merely an algorithmic determination, performable by any generic general purpose computer, or by one of ordinary skill in the art, mentally or by hand.
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). Claim 1 is directed to an algorithmic determination of a value.  Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is, at best, merely performed on a computer processor, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the structural component electromechanical braking actuator of which an internal temperature is obtained, claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. It should be noted that the electromechanical braking actuator is not meaningfully affected in any way by the algorithmic value determination claimed, and is therefore considered structure that is immaterial to the substance of the claim. Further, the inherent obtaining of an internal temperature is a step that is not even claimed, and therefore is considered, at best, generic data gathering, and at worst, merely a piece of data within a computer processor memory that is acted upon by the algorithmic mental process. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Dependent claims 2-11 have been evaluated in a similar manner, and merely further limit the abstract idea of algorithmic value determinations, and do not appear to overcome these deficiencies. Therefore dependent claims 2-11 are rejected in the same or a similar manner as claim 1, above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4 and 7 are rejected under 35 U.S.C. 102 (a)(1) or 35 U.S.C. 102 (a)(2) as being anticipated by Antraygue (US 20150198930 A1) herein “Antraygue”.
In regards to Claim 1, as best understood, Antraygue discloses the following:
1. A method of electrically powering an electromechanical braking actuator (1) (see at least Abstract “controlling a synchronous motor driving an operating lever in opposition to a friction brake “) fitted to an aircraft wheel brake, (see at least [0002] “aircraft” and [0024] “aircraft, in which the operating lever is driven by a synchronous motor in opposition to a friction brake at a speed”) in which the power supply current (I) delivered to the electromechanical braking actuator (1) is saturated to a saturation value (Isat) in order to limit the current consumed by the electromechanical braking actuator (1) and thereby limit the forces developed by the electro- mechanical braking actuator (1), 
Examiner Note: Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See also MPEP 2111.02 (II).
the method being characterized in that it includes the step of 
determining the saturation value (Isat) as a function of an internal temperature (T) of the electromechanical braking actuator (1) while it is in operation. (see at least [0042] “the saturation limits of the quadratic voltage are variable as a function of the measured value of the quadratic current. Since the value of the quadratic current does not depend solely on the saturation value of the quadratic control voltage, but also on the resistance of the windings of the motor, on the temperature, etc., the invention provides that the voltage interval defined by the saturation limits of the quadratic control voltage is variable as a function of the measurement of the quadratic current. Thus, under the given temperature conditions for a given motor, the higher the measurement of the quadratic current, the lower will be the saturation limits of the quadratic voltage in order to maintain the force”)
In regards to Claim 2, as best understood, Antraygue discloses the following:
2. A method according to claim 1, wherein the value of an approach current (Iapp) flowing through the electric motor (4) of the electromechanical braking actuator (1) during an approach stage at a given speed is measured, which value depends on the internal temperature of the electromechanical braking actuator (1), and an additional current (AI) is added to the measured value of the approach current in order to determine the saturation value (Isat=Iapp+AI). (see at least [0087] “anti-accumulation circuit 815”)
In regards to Claim 3, as best understood, Antraygue discloses the following:
3. A method according to claim 2, wherein the additional current (AI) is constant and independent of the internal temperature of the electromechanical braking actuator (1). (see at least [0087] “comparator 818 supplies an output that is of zero value if the output of the summing circuit 814 is within the limits of the saturator 819, or negative and representative of the peak-clipping effected if the output of the summing circuit 814 is outside the saturation limits”)
In regards to Claim 4, as best understood, Antraygue discloses the following:
4. A method according to claim 2, wherein the additional current (AI) is determined as a function of the internal temperature of the electromechanical braking actuator (1) or as a function of the value of the approach current (Iapp). (see at least [0042] “the saturation limits of the quadratic voltage are variable as a function of the measured value of the quadratic current. Since the value of the quadratic current does not depend solely on the saturation value of the quadratic control voltage, but also on the resistance of the windings of the motor, on the temperature, etc., the invention provides that the voltage interval defined by the saturation limits of the quadratic control voltage is variable as a function of the measurement of the quadratic current. Thus, under the given temperature conditions for a given motor, the higher the measurement of the quadratic current, the lower will be the saturation limits of the quadratic voltage in order to maintain the force”)
In regards to Claim 7, as best understood, Antraygue discloses the following:
7. A method according to claim 1, wherein the internal temperature (T) of the electromechanical braking actuator (1) is measured and the saturation value (Isat) is calculated using the internal temperature. (see at least [0042] “the saturation limits of the quadratic voltage are variable as a function of the measured value of the quadratic current. Since the value of the quadratic current does not depend solely on the saturation value of the quadratic control voltage, but also on the resistance of the windings of the motor, on the temperature, etc., the invention provides that the voltage interval defined by the saturation limits of the quadratic control voltage is variable as a function of the measurement of the quadratic current. Thus, under the given temperature conditions for a given motor, the higher the measurement of the quadratic current, the lower will be the saturation limits of the quadratic voltage in order to maintain the force”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 14, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669